Citation Nr: 1631358	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-32 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as
secondary to service connected knee disability.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left knee meniscectomy with degenerative changes. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to May 1971. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  A March 2015 Board decision reopened and remanded claims for service connection for right knee and lumbar spine disabilities and remanded a claim for an increased rating for the service connected left knee disability.  Pursuant to development requested by the Board, service connection for a right knee disability was granted by an October 2015 rating decision and this matter is no longer for consideration.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that a remand of the claims on appeal is necessary in order to ensure that there is a complete record upon which to decide these claims to ensure that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

First with respect to the claim for service connection for a lumbar spine disability, at the September 2015 VA examination of the lumbar spine conducted pursuant to the March 2015 Board remand, the Veteran reported that while working as a nurse's aid during service, she felt a "pop" in her lower back as she was lifting a patient in full armored body casts.  She asserted that she sustained a lumbar strain as a result of this incident which she was told would get better.  The Veteran reported that she was evaluated by an orthopedic physician while in service but did not receive any further evaluation or treatment for the spine therein.  She told the examiner that in 2008, an MRI of her spine showed a ruptured L4-L5-S1 disc but that she was never treated for this condition.

With respect to the factual predicate in the record, the service treatment reports (STRs), to include the reports from the April 1971 separation examination, do not reflect a lumbar spine disability, and the medical history collected at separation showed the Veteran specifically denying having had "back trouble of any kind."  The STRs do reflect treatment in October 1990 for left knee pain as a result of a "twisting" injury.  Service connection was ultimately granted for a left knee disability, and during the course of her appeal, the Veteran has asserted that she sustained a lumbar spine disability simultaneously with the in-service left knee injury.   

The Veteran did not refer to a back disability in her initial application for service connection filed in May 1974, but did refer to having occasional back pain at a December 1976 VA examination to determine the severity of her service connected left knee disability, the Veteran reported occasional back pain.  However, at a December 1982 VA examination, the Veteran stated she had no back pain.    Thereafter, the record includes VA outpatient treatment reports dated from September 2008 reflecting complaints of back pain, and a VA CT scan of the lumbar spine conducted in that month showed multilevel disc degeneration associated with disc narrowing; multiple levels of articulating facet spondylosis, and right-sided disc encroachment. 

The findings from the September 2015 VA examination of the spine included tenderness resulting in an abnormal gait or abnormal spinal contour, and the examination of the knees at that time showed symptoms that included pain, weakness, fatigue, and incoordination; as such, there is a question as to whether service connected knee symptoms have produced an altered gait pattern that has contributed to the Veteran's lumbar spine disability, a matter not specifically addressed by the examiner.  Moreover, additional discussion with respect to whether any current lumbar spine disability is due to the asserted "pop" in the Veteran's spine and subsequent lumbar strain during service is necessary.  In this regard, the examiner's rationale for rejecting this assertion was limited to the silence in the STRs for a lumbar spine disability, and such may not withstand judicial review.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner relied on the absence of evidence in the STRs to provide a negative opinion).  As such, the Board will direct the AOJ to afford the Veteran another VA examination, by a medical professional who has not previously examined her, that includes opinions addressing the matters identified above.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.)

With respect to the claim for an increased rating for the service connected left knee disability, a recent decision by the U.S. Court of Appeals for Veterans Claims found that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The reports from the September 2015 VA examination of the left knee do not reflect such findings, nor does any other cotemporaneous clinical evidence.  Thus, the AOJ will be requested on remand to afford the Veteran a VA examination that includes the findings required by Correia; Barr, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a medical professional who has not examined her, to address the claim for service connection for a lumbar spine disability.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on review of the evidence contained therein, the clinician should offer the following opinions:  

(a) Is it at least as likely as not that any current lumbar spine disability is directly related to military service?  In rendering this opinion, the examiner should specifically consider whether a current lumbar spine disability is related to the Veteran's account-in the context of her other statements of record and the pertinent in-service and post service clinical history summarized herein-of feeling a "pop" in her lower back after lifting a patient during service and subsequent asserted lumbar strain.  A complete rationale for the opinion should be provided, and the rationale for a negative opinion should not be based solely on a determination of a lack of sufficient evidence of relevant in-service lumbar spine disability.   

(b) Is it at least as likely as not that any current lumbar spine disability is etiologically related-to include by way of aggravation-an altered gait pattern or any other symptomatology resulting from the service connected left or right knee disabilities?  A complete rationale for the opinion should be provided. 

2.  Schedule the Veteran for a VA examination to determine the nature, severity, and extent of her current left knee pathology.  The electronic record, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  

The range of motion testing must include active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knee.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected left knee disability.  The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached.  

3.  After completion of the above, the AOJ should readjudicate the claims on appeal.  To the extent this does not result in a complete grant of all benefits sought in connection with these claims, the AOJ should furnish the Veteran and her representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




